DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement 
01.	This Office Action includes:
(1) a requirement to elect between GROUPs of inventions, related as disclosed but distinct as claimed, and
(2) a requirement to elect between distinct species. 
A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to:
(1) an election of a specific GROUP of related inventions, and
(2) an election of a specific Species. 
02.	Applicants are required under 35 U.S.C. § 121 to elect, for prosecution on the merits, one of the following GROUPs of, related as disclosed but distinct as claimed, inventions:
GROUP I.	Product claims 9-16, classified in class 257 (claims reciting no structural effect caused by/resulting from any step "performing overlay offset measurement Note the requirement to restrict between species if this GROUP is elected. 
GROUP II.	Method/Process claims 1-8, classified in class 438 (claims reciting the step of "performing overlay offset measurement according to the second pattern layer and the trench." Note the requirement to restrict between species if this GROUP is elected.
Inventions of GROUPs I and II are related as: a product made and a method/process for making a product. See M.P.E.P. § 806.05(f). 
For examination purposes, restricting GROUPs I and II, from each other, is proper because: (1) these GROUPs are "independent" or "distinct" for the reasons given below; and (2) "[t]here would be a serious burden on … examin[ation] if restriction is not required." See, M.P.E.P. § 803I; see M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs.
In the case of a product made and a method/process for making a product, the so related inventions are "distinct" if one of the following can be shown: (1) that the method/process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different method/process. See M.P.E.P. § 806.05(f).
In the instant case, inventions of GROUPs I and II are "distinct" from each other because inventions of GROUP I (the product, as claimed) can be, and is actually, made by a process not requiring any step performing overlay offset measurement according to the second pattern layer and the trench. 
Furthermore, these GROUPS are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
Additionally, searching for the inventions of GROUPs I and II, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." Furthermore, the inventions of the different GROUPs are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I and II from each other is proper. 
03.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, GROUP of: I and II for prosecution on the merits (see, e.g., 37 CFR 1.143); AND
2.	identify ALL reply including (amended AND non-amended AND added/new) claims reading on the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)). 
The Species elected, from the Species identified below, must correspond to the elected GROUP of related inventions identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicants should indicate whether the added claim belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be a timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the inventions of the GROUPS are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the inventions are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the inventions of the GROUPS unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other GROUPS. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b).
To comply with 37 CFR 1.48(b), Applicants must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).

Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn method/process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected method/process GROUPS must require all the limitations of an allowable product claim for that method/process GROUP to be rejoined. Withdrawn method/process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, method/process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined method/process claims will be withdrawn, and the rejoined method/process claims will be fully examined for patentability in accordance with 37 CFR 1.104. 808.02 the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and method/process claims may, and will, be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
05.	In addition to electing between Groups of related inventions, as described above, Applicants are required under 35 U.S.C. § 121 to elect, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species: A and B, wherein:
Species A:	An embodiment described with respect to FIGs. 1, wherein there is more than one pattern layer. 
Species B:	An embodiment described with respect to FIG. 3, wherein there is only one pattern layer. 
For examination purposes, restricting Species A and B, from each other, is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) "[t]here would be a serious burden on … examin[ation] if restriction is not required." See, M.P.E.P. § 803I; see M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the instant case, these Species are "distinct" because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the embodiments). See, for example, M.P.E.P. § 806.04(f) stating that "a requirement for restriction to a single species[, between "two or more species,"] may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first." (Bolding in the M.P.E.P.; underlined herein for emphasis) 
Furthermore, these Species are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
Additionally, in the instant case, "[t]here would be a serious burden on … examin[ation] if restriction is not required" because searching for the mutually exclusive characteristics of these Species requires using different queries to search for prior art references directed to the mutually exclusive characteristics/features of these Species. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]," and noting that "employing different search queries" is one way to show "[a] different field of search," which shows "serious burden on … examin[ation]"). And the prior art applicable to one Species would not likely be applicable to the other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Species A and B, from each other, is proper. 
06.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THUS WOULD BE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, Species of: A and B for prosecution on the merits (see, e.g., 37 CFR 1.143);
2.	identify ALL reply including (amended AND non-amended AND added/new) claims generically reading on BOTH the elected Species AND on a non-elected Species (see, e.g., M.P.E.P. § 809.02(a)); AND 
3.	identify ALL reply including (amended AND non-amended AND added/new) claims added claims specifically reading ONLY on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
The Species elected, from the Species identified above, must correspond to the elected GROUP of related inventions, identified above. Failure to do so will result in an Office Action holding the Reply to be non-responsive. 
For every claim added with a reply subsequent to the electing reply, Applicants should indicate: (1) whether the added claim generically reads on BOTH the elected Species AND on a non-elected Species; OR (2) whether the added claim specifically reads ONLY on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the Species are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the Species are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the Species unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicants must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814